Malone Jr., J. (dissenting).
I respectfully dissent. The issue of
visitation with respondent Richard Q. (hereinafter respondent) was not discussed during the hearing on petitioners’ custody application until Family Court, sua sponte, raised the issue from the bench after it awarded custody of the children to petition*1398ers. Although I agree with the majority’s conclusion that the existent visitation schedule was rendered logistically unworkable by Family Court’s award of custody to petitioners, Family Court failed to articulate, either in open court or in its written order, how its award of limited supervised visitation to respondent would serve the best interests of the children. While it is true that full evidentiary hearings are not always necessary in situations in which “the information before the court enables it to undertake a comprehensive independent review” of the issue (Matter of Davies v Davies, 223 AD2d 884, 886 [1996] [internal quotation marks and citation omitted]; accord Matter of Hermann v Chakurmanian, 243 AD2d 1003, 1004 [1997]), there is simply no information in the record here to support a best interests determination. Considering that the record is also insufficient for this Court to independently review the issue, it cannot be said that a hearing on the issue of the children’s best interests with respect to visitation was not necessary (see Matter of Brown v Brown, 52 AD3d 903, 905 [2008]; Matter of Howard v Barber, 47 AD3d 1154, 1155 [2008]; Matter of Murray v Parisella, 41 AD3d 902 [2007]). Thus, I would reverse the part of the order that set forth the terms of respondent’s visitation and remit the matter to Family Court for a hearing on the issue of the children’s best interests.
Ordered that the order is affirmed, without costs.